Fitzsimons, J.
The motion made by the defendant’s attorney to dismiss the complaint on the ground that it does not state fact; •sufficient.to constitute a cause of action should have been granted
*229The complaint and proof of plaintiff herein shows that the plaintiff as a cestui que trust brought this action against the defendant to require him as a trustee to account for the fund in question intrusted to his care.
The complaint and the evidence clearly and conclusively show that no cause of action is either alleged against or proven against the defendant as an individual, and, therefore, the complaint should have been dismissed.
The defendant, according to the .complaint and plaintiff’s 'evidence, was appointed a trustee. . Any person (including the plaintiff) whose right it was to call the defendant to account for his doings as such trustee should have done so in a court of equity.
This court has no jurisdiction over trustees; nor has it jurisdiction in actions requiring trustees to account for their stewardship.
The enforcement of trusts and of the many' rights incident thereto is, of necessity, altogether within the jurisdiction of courts of equity; indeed it is difficult to conceive a case directly involving, as this one does, the administration of a trust of which a court of common law, as this court is, could properly take cognizance.
The enforcement of trusts and trust obligations, the existence of a fiduciary relationship, are. questions which fall naturally within the primary and exclusive jurisdiction of equity courts (See 21 Am. & Eng. Ency. of Law, 271; McCarthy v. Bostwick, 32 N. Y. 57), as we view this matter.
Under the circumstances the plaintiff cannot recover a judgment in this court, and a new trial to her would be useless, and a waste of'time, therefore the judgment must be reversed and the complaint herein dismissed.
Van Wyck, Ch. J., and McCarthy, J., concur.
Judgment reversed and complaint dismissed.